DETAILED ACTION
This action is in response to applicant’s amendment received on 09/23/2021. Amended claims 1 and 4 are acknowledged. Claims 1-2, 4 and 6-13 are pending. Claims 3 and 5 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 8,555,952) in view of Tong et al. (US 2018/0308780, herein Tong”).
Regarding claim 1, Huang discloses: 
a heat dissipation unit connection structure (fig. 13) comprising:
a substrate (1) having a first face (the bottom face of -1-) and a second face (where fins -2- are attached to the substrate -1-) (fig. 13); and
multiple heat dissipation units (2), 
each heat dissipation unit (2) having a first section and a second section (see annotated fig. 13-HUANG, page 3), 
one end of the first section of each of the multiple heat dissipation units (2) being connected with the second face of the substrate (1) (see annotated fig. 13-HUANG, page 3),
the second section of each of the multiple heat dissipation units (2) being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end (see annotated fig. 13-HUANG, page 3),
the second sections of each two adjacent heat dissipation units (2) abutting against and connecting with each other (see annotated fig. 13-HUANG, page 3) [col. 3, lines 60-63].
Huang does not disclose:
the first section of each of the multiple heat dissipation units having an internal space,
the second section having at least one vent, and


    PNG
    media_image1.png
    573
    670
    media_image1.png
    Greyscale


Tong, also directed to a heat dissipation unit (figs. 1-10) comprising a substrate (3) and multiple heat dissipation units (1), one end of the heat dissipation units (1) being connected with a face of the substrate (3) (better seen in figs. 2 and 4) teaches that by replacing the conventional heat dissipation fins (consisting on single fins, like the fins -2- disclosed by Huang) with the thermally superconducting heat dissipation fins (1), the thermally heat dissipation unit has a greater heat transfer rate and a higher fin efficiency, and the fin efficiency of the heat dissipation fins is not affected by the height of the heat dissipation fins, which greatly improves the heat dissipation capability of the device [par. 0077], wherein the fin (1) consists of a pair of adjacent parallel plates (11) between which is formed an internal airtight chamber (12), and with a working fluid (14) being filled in each of the tight chambers (12) [par. 0074].

the first section of each of the multiple heat dissipation units having an internal space,
the first section of each of the multiple heat dissipation units comprising a pair of adjacent parallel plates between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers,
in order to have a greater heat transfer rate and a higher fin efficiency.
Furthermore, it would have been obvious to a person of skill in the art, to simply substitute one known element (Huang’s substrate 1) for another (Tong’s substrate, the combination of substrates 21, figs. 3 and 7) to obtain predictable results. See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to simply substitute the substrate of Huang for the substrate of Tong, to obtain the predictable result of preventing possible damages to the structure of Tong’s fin (1) by the deforming rib (12) of Huang during assembly.
Heat dissipation units comprising heat dissipation fins that include a first vertical component and a second horizontal component being planar and extending perpendicular to the first vertical component, wherein the second horizontal component comprises at least one vent, are old and known in the art, as admitted in the disclosure of the instant application (see prior art figure 1, wherein a horizontal component -7- of the fin includes at least one vent, for the purpose of facilitating convection of heat to the air moving across the louvers, by making the airflow becoming turbulent, optimizing heat transfer, as it is old and known in the art.
I would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to divide the horizontal component (7) of the admitted prior art (fig. 1) into a plurality of sections corresponding to the first section of the fin. It is noted, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 2, Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-II-HUANG, below),  

    PNG
    media_image2.png
    542
    812
    media_image2.png
    Greyscale

the second end of the second section of the heat dissipation units (2) having a groove (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 3),
the first end of the second section of the heat dissipation units (2) abutting against and connecting with the groove of the second end of the second section of another adjacent one of the heat dissipation units (2) (see annotated fig. 13-HUANG, page 3) [col. 3, lines 58-63], 
whereby the second sections of the two adjacent heat dissipation units (2) are connected with each other and are flush with each other (see annotated fig. 13-HUANG, page 3).
Regarding claim 4, Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 3), each with a latch section (the protrusion -22-, in the first end; and, where a protrusion -22- of each unit -2- fits the adjacent unit -2-, in the second end),  (see annotated fig. 13-HUANG, page 3), 

Regarding claim 7, the combination of Huang and Tong discloses:
the heat dissipation units being made of aluminum [Tong, par. 0017].
Regarding claim 10, the combination of Huang and Tong discloses:
the second face of the substrate (Tong, 1) being formed with multiple channels (Tong, 22) (Tong,  fig. 3),
an end of the first section of each of the multiple heat dissipation units (Tong, 1) being inserted in and connected with a different one of the multiple channels (Tong, 22) (Tong, fig. 7),
the combination of Huang and Tong does not disclose:
the end of each first section that is inserted in and connected with one of the channels being an engagement end, 
the channels having an engagement notch corresponding to a respective engagement end, and
the engagement end being correspondingly engaged with the engagement notch.
The shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having an engagement end and an engagement notch corresponding to the engagement end solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.



Regarding claim 11, the combination of Huang and Tong discloses:
the second face of the substrate (Tong, 1) being formed with multiple channels (Tong, 22) (Tong, fig. 3), 
an end of the first section of each of the multiple heat dissipation units (Tong, 1) being inserted in and connected with separate ones of the multiple channels (Tong, 22) (Tong, fig. 7), 
the combination of Huang and Tong does not disclose:
the end of each first section that is inserted in and connected with one of the channels being an engagement end, 
each of the channels having an engagement notch corresponding to the engagement end,
the engagement ends and the engagement notches being assembled with each other, and
the engagement ends and each engagement notches being a dovetailed tenon and a cooperative dovetailed mortise, which are assembled with each other.
the shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having the engagement end and the engagement notch being a dovetailed tenon and a cooperative dovetailed mortise solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.
Regarding claim 13, the combination of Huang and Tong discloses:
the internal space (Tong, 12) comprising said airtight chamber [Tong, par. 0074].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2 and 4, above, and further in view of Hsieh (US 2011/0061847).
Regarding claim 6, the combination of Huang and Tong does not disclose:
a holding unit fitted on the heat dissipation units.
The use of holding elements in heat dissipation devices of electronic units, for the purpose of tightly pressing against the heat dissipating units and therefore enhance the heat dissipation efficiency, is known in the art. Hsieh, for instance, also directed to a heat dissipation device (figs. 1-3) comprising a substrate (1) and multiple heat dissipation units (2) being connected to a top face of the substrate (1) teaches a holding unit (4) fitted on the heat dissipation (figs. 1-3), the holding unit (4) having a first holding arm (41) and a second (41) holding arm and a connection arm (40), two ends of the connection arm (40) being connected with the first (41) and second (41) holding arms to together define a holding space (fig. 3), in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Hsieh to have a holding unit fitted on the heat dissipation units in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2, 4 and 7, above, and further in view of Wang et al.  (US 6,672,379, herein “Wang”).
Regarding claim 8, the combination of Huang and Tong discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 3),  
the first end having a latch section (22), and the second end having a latched section (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 3),
the latch section and the latched section being a male connector (22) and a female connector (where a protrusion -22- of each unit -2- fits the adjacent unit -2-), corresponding to a respective male connector (see annotated fig. 13-HUANG, page 3), 
the combination of Huang and Tong does not disclose:
the latch section having a free end and a connection end, 

the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side.
the shape of buckling or engaging structures of heat dissipating units to tightly connect to an adjacent heat dissipating unit is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the buckling structure depending upon the user’s needs. Wang, for instance, also directed to a heat dissipation device (figs. 6-7) comprising a substrate (20) and multiple heat dissipation units (11) being connected to a top face of the substrate (20) teaches an engaging structure comprising a latch section (14) and a latched section (142), the latch section (14) having a free end (144) and a connection end (connecting -144- to folded portion -13-, clearly seen in figures 6-7), a width of the free end (144) being larger than a width of the connection end (clearly seen in figures 6-7), the latched section (142) having an open side (146) and a closed side (the rest of the slot -142-, opposite to -146-, seen in figures 6-7), a width of the closed side being larger than a width of the open side (146) (clearly seen in figures 6-7). 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Wang to have: 
the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side, 
in order to further secure the heat dissipation units to the substrate, enhancing heat transfer, depending upon the user’s needs [Wang, col. 3, lines 24-26].
Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 9, the combination of Huang, Tong and Wang discloses: 
the latch section and the latched section having a Ω-shaped configuration (Wang, figs 6-7). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2, 4, 7 and 10-11, above, and further in view of Tian (US 7,032,650).
Regarding claim 12, the combination of Huang and Tong does not disclose:
at least one extension arm perpendicularly extending from one side of each first section of each heat dissipation unit, the extension arm being latched with each first section of another adjacent heat dissipation unit.
Tian, also directed to a heat dissipation device (figs. 3-6) comprising multiple heat dissipation units (10) being connected to each other teaches at least one extension arm (11) perpendicularly extending from one side of the first section of the heat dissipation unit (10) (fig. 3), the extension arm (11) being latched with the first section of another adjacent heat dissipation (10) (better seen in fig. 5) for the purpose of having the set of heat dissipation units (11) securely tight for vibration during transportation [col. 3, lines 12-15].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Tian to have at least one extension arm perpendicularly extending from one side of the first section of the heat dissipation unit, the extension arm being latched with the first section of another adjacent heat dissipation, in order to securely tight the set of heat dissipation units for vibration during transportation.

Response to Arguments
The objection to claim 4 and the rejection of claims 1-4 and 6-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive and do not apply to the new grounds of rejection.
For clarity, in page 8, Applicant argue that Huang’s fins have a physical solid body with no airtight chamber and that heat absorbed at the bottom end of each fin is transferred purely by heat conduction to the top while, in the present invention, absorbed heat is transferred by a vapor-liquid circulation heat exchange effect of the working fluid in the airtight chamber.

Also, in page 8, Applicant argues that Huang fails to disclose the features of “multiple heat dissipation units, each heat dissipation unit having a first section and a second section”, “the second section of each of the multiple heat dissipation units being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end, the second section having at least one vent,”.
In response, first, Huang clearly discloses “multiple heat dissipation units, each heat dissipation unit having a first section and a second section”, “the second section of each of the multiple heat dissipation units being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end,” (please refer to the rejection of claim 1, above). The newly added limitation regarding “the second section having at least one vent,” is clearly addressed in the rejection of claim 1, above.
In page 9, Applicant argues that the fins (2) of Huang are connected by retaining lugs (22) which protrude the top edge of each fin, with some sort of unspecified bar-shaped connecting member, that the retaining lugs are not planar, do not contact the adjacent fin, and are incapable of having vents formed in them.
In response, the bar-shaped connecting member doesn’t need to be more specific than it is. It occupies the horizontal distance that separates the first sections of each fin (2) (distance that allows dissipation of heat by each fin -2-), as it would be clear to a person of skill in the art. With respect to Applicants statement that the retaining lugs (22) are incapable of having vents, a person of skill in the art would try to incorporate vents in the second section of the fin (the “bar shaped connecting member) clearly shown in annotated fig. 13-II-HUANG, page 5, and not in the retaining lugs.
In pages 9-10, Applicant argues that Tong does not remedy the deficiencies of Huang, because the heat dissipation unit of Tong has fins (1) mounted between two separators, because one end of the first section of each fin (1) is not connected to a second section of an adjacent fin (1), and because there is no connection at all between adjacent fins at the top end in Tong, and because Huang’s fin (2) is a single, thin and soft sheet where the angled fin portion of the fin is inserted into one channel and secured thereto by means of press-fit engagement and, in contrast, the superconductive fin (1) of Tong comprises two plates which are compounded together by a rolling process, and that it would be “difficult, if not impossible” to insert the superconducting heat dissipation fins of Tong into the channels of the base panel of Huang.
In response, as explained above, the teachings of Tong about replacing conventional heat dissipation fins (Huang, 2) with thermally superconducting heat dissipation fins (Tong, 1) are pertinent and desirable to be applied to the heat dissipation unit of Huang. It is noted that the concept of superconductive fin of Tong is to be applicable to the first section of Huang’s fin (1) while the second section of Huang is still part of the combined heat dissipation unit, connecting adjacent fins at the top of the combined fin.  In response to applicant's argument that it would be “difficult, if not impossible” to insert the superconducting heat dissipation fins of Tong into the channels of the base panel of Huang, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this respect, the Office Action even presents a possible way (that might be considered by a person of skill in the art) to incorporate the concept of superconductive fin of Tong into Huang by simply substitute one known element (Huang’s substrate 1) for another (Tong’s substrate, the combination of substrates 21, figs. 3 and 7) to obtain the predictable result of preventing possible damages to the structure of Tong’s fin (1) by the deforming rib (12) of Huang during assembly. See MPEP-2143 (I) (B). 
In pages 10-11, Applicant argues that a person of skill in the art wouldn’t have motivations to combine Tong and Huang since Huang has the same drawbacks of a conventional fin that Tong mentions in the background.
In response, the examiner considers that is precisely those drawbacks the ones that motivate a person of skill in the art to combine Huang with Tong, since the Huang is the primary reference that would have the drawbacks fixed or solved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763